DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7,10, 16, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al. (2011/0109690) in view of Taguchi et al. (2019/0136370), official notice, Moriguchi et al. (2019/0009600) and Maruyama et al. (9,188,356).

Regarding claims 1, 10 and 19, Kida teaches an environmental conditioner for use in an inkjet printer and method of such operation comprising:
a plurality of printheads (fig. 5, items 2);
a media support (fig. 5, unlabeled support on which media 3 is moved) configured to move the media past the plurality of printheads so the printheads form ink images on the media as the media moves past the plurality of printheads (see fig. 5);
a humidifying chamber (fig. 3, item 7) having a reservoir (fig. 3, item 28) configured to contain a volume of water ([0026]);
a heater ([0027], note that a steam type vaporizer necessarily has a heater) configured to heat the water in the reservoir to a predetermined temperature range ([0026]);
an air inlet (fig. 2, item 8) to move air into the humidifying chamber (see fig. 2);
media transport path while media is passing by the faceplate of the printhead ([0025]) in a process direction (fig. 2, Y direction).
Kida does not teach
a water inlet to the reservoir;
a conduit configured to connect at one end to a water source and at another end to the water inlet;
a valve operatively connected to the conduit to open and close the onduit to movement of water between the water source and the reservoir;
a water level sensor configured to generate a signal indicative of a water level in the reservoir; and
a controller operatively connected to the valve and the water level sensor, the controller being configured to receive the signal from the water level sensor and identify whether the water level in the reservoir is above a predetermined maximum water level and below a predetermined minimum water level and to operate the valve to open the conduit so water moves through the conduit into the reservoir when the controller identifies the water level as being below the predetermined minimum water level and to close the conduit to stop water moving through the conduit into the reservoir when the controller identifies the water level as being above the predetermined maximum water level.  Taguchi teaches this design (Taguchi, [0068]). It would have been obvious to one of ordinary skill in the art at the time of invention to add a refilling assembly, as disclosed by Taguchi, to the moisturizing assembly disclosed by Kida because doing so 
Kida in view of Taguchi does not explicitly teach a temperature sensor and heater, and a controller to control the heater to maintain the head within a predetermined range. Examiner takes official notice that this is how a standard thermostat works with standard heat source and that it would have been obvious to one of ordinary skill in the art at the time of invention to apply this standard operating technique to the device disclosed by Kida in view of Taguchi. 
Kida in view of Taguchi and official notice does not teach adjusting a printhead target operating temperature range based on a measured environmental humidity. Moriguchi teaches this (Moriguchi, [0193]-[0198]). It would have been obvious to one of ordinary skill in the art at the time of invention to adjust printhead operating temperature according to identified environmental humidity, as disclosed by Moriguchi, in the device disclosed by Kida in view of Taguchi and official notice because doing so would allow for more precise temperature control of the head, thereby ensuring better print quality.
Kida in view of Taguchi, official notice and Moriguchi does not teach mapping of an optimum temperature operating range for a device based on an identified minimum absolute a 100% relative humidity curve for the device temperature operating range. Maruyama teaches identifying absolute maximum humidity, absolute minimum humidity and plotting the humidities against a 100% relative humidity curve to establish optimum operational temperature ranges for an electronic component (Maruyama, see fig. 3, Note that the chart is essentially the same as that of figure 4 of the current application. Note 
Upon application of the correlation technique disclosed by Maruyama to the device disclosed by Kida in view of Taguchi, official notice and Moriguchi, one of ordinary skill in the art would have found it obvious that the temperature/humidity map disclosed by Maruyama could be used to solve for any number of variables in the system. That is, the chart disclosed by Maruyama was a well-known relation in the art at the time of invention. Thus, even if Maruyama does not explicitly teach solving for the operating temperature, instead addressing a flow rate of humidified air, one of skill would have been motivated to solve for any one of the disclosed variable, including temperature, to arrive at optimal working conditions for the device. 
(Examiner is aware that Moriguchi is directed to a system for controlling environmental conditions in the vicinity of a network server while the other cited references are directed to environmental conditions within a printer. Nonetheless, Examiner maintains using Moriguchi’s technique to determine ranges for all pertinent environmental conditions so as to optimize operation of an electrical component, i.e., a printhead or a server, would have been applicable to any electrical component subjected to changes in such environmental conditions).
Upon combination of the disclosure of Kida, Taguchi, official notice, Moriguchi and Maruyama, the following limitation would be met: identify the predetermined maximum water temperature and the predetermined minimum water temperature using the identified minimum absolute relative humidity and the maximum absolute relative humidity. That is, because it was well known in the art at the time of invention that relative humidity is directly proportional to the temperature at which the humidifying 

Regarding claims 7, 16 and 25, Kida in view of Taguchi, official notice, Moriguchi and Maruyama teaches the environmental conditioner, inkjet printer and method of operation according to claims 1, 10 and 19, respectively, further comprising:
a manifold fluidically connected to the air discharge to receive the humidified air and the manifold having a plurality of holes to distribute the humidified air along an elongated space between the media transport and at least one of the printheads in the plurality of printheads while the media is passing the at least one printhead in the process direction (Kida, see fig. 5, Note that the claimed manifold is being defined as items 106, 100 and all holes between rollers and heads).

Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kida in view of Taguchi, official notice, Moriguchi and Maruyama as applied to claims 1, 10 and 19 above, respectively, and further in view of Russell et al. (2017/0259219).

Regarding claims 4, 13 and 22, Kida in view of Taguchi, official notice, Moriguchi and Maruyama teaches the environmental conditioner, inkjet printer and method of operation according to claims 1, 10 and 19, respectively, wherein the air inlet is positioned below the minimum water level, the pressure source connected to the air inlet to move air through the air inlet at a predetermined pressure so that air exits the air inlet and passes through the water in the reservoir before exiting the humidifying chamber (Taguchi, [0067]-[0068]).
.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853